Case: 21-50250     Document: 00516290603          Page: 1    Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 22, 2022
                                   No. 21-50250                         Lyle W. Cayce
                                                                             Clerk

   Tujuan Estaisyo Session,

                                                            Plaintiff—Appellant,

                                       versus

   Charles Ware, CO4; TDCJ Hughes Unit Officials;
   Robert Armour, CO5; Shane Dulski, CO4; Hadley
   Herring, Lieutenant; Frederick D. Harris, Sergeant; Brittany
   Hartley, Correctional Officer; Jamal D. Lark, Correctional Officer;
   Kendall Caldwell; Dawn Steward, TDCJ Nurse; Lori
   Davis, Director TDCJ; FNU Loftin, Superintendent / Warden Alfred
   D. Hughes Unit; Jennifer Elder, CO5,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CV-1058


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50250      Document: 00516290603          Page: 2    Date Filed: 04/22/2022




                                    No. 21-50250


          Tujuan Estaisyo Session, Texas prisoner # 01714978, seeks to appeal
   in forma pauperis (IFP) from the dismissal of his 42 U.S.C. § 1983 complaint.
   The district court found that Session had failed to exhaust his administrative
   remedies before filing suit as required by 42 U.S.C. § 1997e(a).
          Session’s brief does not address the exhaustion issue except to state
   that he exhausted the Texas prison system’s two-step grievance process after
   he filed suit. Exhaustion must be completed prior to filing suit and is not
   excused if exhaustion is achieved while the suit is pending. See Gonzalez v.
   Seals, 702 F.3d 785, 788 (5th Cir. 2012). Because Session identifies no
   nonfrivolous basis for challenging the dismissal of his action, the IFP motion
   is DENIED, and the appeal is DISMISSED as frivolous. See Baugh v.
   Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2. All of
   Session’s outstanding motions are also DENIED.
          This court’s dismissal of the appeal as frivolous counts as a strike
   under 28 U.S.C. § 1915(g). See McGarrah v. Alford, 783 F.3d 584, 584-85 (5th
   Cir. 2015). Session has a prior strike. See Session v. Pacheco, No. 3:11-CV-3448
   (N.D. Tex. Apr. 9, 2012) (dismissal as frivolous under § 1915(e)(2)(B)).
   Accordingly, Session is WARNED that, if he accumulates three strikes, he
   will be barred from proceeding IFP in any civil action or appeal filed while he
   is incarcerated or detained in any facility unless he is under imminent danger
   of serious physical injury. See 28 U.S.C. § 1915(g).




                                          2